We think the defect in the name of the society was clerical merely and not such as to mislead, and, therefore, not a ground for quashing the complaint. We think a camp meeting is ex vitermini a religious meeting, and, therefore, inasmuch as the society named is alleged to be a religious society, that it was not necessary to allege that the meeting was held for a "purpose connected with the object for which the society was organized," that being implied. The first two exceptions are therefore overruled. But, on the other hand, we do not think the government was entitled to a verdict of guilty against the defendant without proving that the society named was a religious society, and that the meeting which it was holding was a camp meeting, or without proving the negative averments of the complaint, they being in our opinion essential parts of it. The other exceptions are, therefore, sustained.
New trial granted.